DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-34, and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2021.
Claim 26 is withdrawn, therefore claims 43-53 which depend from withdrawn claim 26 are also withdrawn. 
New claims 59-60 were added.
Therefore the pending claims are 35, 38-42, and 54-60.

Claim Objections
Claim 59 is objected to because of the following informalities:  line 4 of the claim recites “region” twice. One of them should be deleted.  Appropriate correction is required.
Claim 60, line 2, recites “region” twice. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 38-42, and 54-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,765,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are equivalent or encompassed by the narrower issued claims.
Claims 35, 38-42, and 54-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,285,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are equivalent or encompassed by the narrower issued claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation “at least one enhanced optical region”.  “Enhanced” is a relative term, and it cannot be ascertained as to the scope of what covers ‘enhanced’.  
Claim 60 depends from claim 59. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2008/0269890).

Referring to claim 59, Simpson et al. discloses an intraocular lens(62) for providing an extended depth-of-field, said intraocular lens comprising: an optical zone (66a) comprising at least one anterior optical surface (66) and at least one enhanced optical region(the IOL provides vision correction to the eye, see abstract); a first periphery region comprising a virtual aperture (66b), said virtual aperture comprising an anterior virtual aperture surface (66); and a second periphery region comprising a haptic (70) for positioning the intraocular lens within an eye(paragraph 82), wherein said haptic comprises an outermost region of said intraocular lanes (Figs. 6A-6B); wherein a first plurality of light rays incident on said anterior optical surface pass through said optical zone to form an image on a retina(paragraph 82); and wherein a second plurality of light rays incident on said anterior virtual aperture surface are dispersed widely downstream from the intraocular lens towards and across said retina, such that said image comprises said extended depth-of-field and further wherein said virtual aperture reduces monochromatic and chromatic aberrations in said image.
With respect to the claimed language “wherein a second plurality of light rays incident on said anterior virtual aperture surface are dispersed widely downstream from the intraocular lens towards and across said retina, such that said image comprises said extended depth-of-field and further wherein said virtual aperture reduces monochromatic and chromatic aberrations in said image”, the recitation only specifies intended use of the virtual aperture and do not infer any structural distinction of the virtual aperture.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). MPEP 2114.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35, 38-42, 54, 58, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2008/0269890).

Referring to claim 35, Simpson et al. discloses an intraocular lens(62) for providing an extended depth-of-field, said intraocular lens comprising: an optical zone (66a) comprising at least one anterior optical surface (66); a first periphery region comprising a virtual aperture (66b), said virtual aperture comprising an anterior virtual aperture surface (66); and a second periphery region comprising a haptic (70) for positioning the intraocular lens within an eye(paragraph 82), wherein said haptic comprises an outermost region of said intraocular lanes (Figs. 6A-6B); wherein a first plurality of light rays incident on said anterior optical surface pass through said optical zone to form an image on a retina(paragraph 82); and wherein a second plurality of light rays incident on said anterior virtual aperture surface are 
With respect to the claimed language “wherein a second plurality of light rays incident on said anterior virtual aperture surface are dispersed widely downstream from the intraocular lens towards and across said retina, such that said image comprises said extended depth-of-field and further wherein said virtual aperture reduces monochromatic and chromatic aberrations in said image”, the recitation only specifies intended use of the virtual aperture and do not infer any structural distinction of the virtual aperture.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). MPEP 2114.
The embodiment of Fig. 6A-6B lacks a detailed description of the anterior optic surface comprising at least one toric region.
 The embodiment of Fig. 11, discloses IOL 94 in the same filed of endeavor that uses an aspheric or toric surface in the lens to provide a particular power to the lens (paragraph 93-94). 
It would have been obvious to a person of ordinary skill in the art to modify the optic surface of the embodiment of 6A-6B to comprise a toric lens as taught in Fig. 11 as it would only take routine skill in the art to combine the features of the two embodiments to provide the lens with the optical power that a patient would need. 
Referring to claim 38, as applied in claim 35 above, Simpson et al. discloses wherein said at least one toric region, when implanted in an eye, provides correction for both astigmatism in a patient with 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). MPEP 2114.
Referring to claim 39, as applied to claim 35 above, Simpson et al. discloses wherein said at least one toric region consists of two optical powers in two principle directions(paragraph 93), and wherein said two principle directions would align with a patient’s eye’s corneal astigmatic power.
Referring to claim 40, as applied to claim 35 above, Simpson et al. discloses wherein said lens provides a vision correction for at least one of spherical aberration and astigmatism (as applied in claim 35, the toric lens corrects for astigmatism), and wherein said vision correction is provided by employing a conic profile (paragraph 93 describes as aspheric surface characterized by a conic constant. A conic constant characterizes a conic profile) or a bi-conic profile on at least one surface of the lens.
Referring to claim 41, Simpson et al. discloses wherein said at least one toric region has an anterior surface and a posterior surface(lens 94; see paragraph 93, additionally, see US 2006/0116763 cited in paragraph 93) and further wherein each of said anterior and posterior surfaces of said toric region has a conic or biconic profile(paragraph 93).
Referring to claim 42, Simpson et al. discloses wherein said conic or biconic profile of each of said anterior and posterior surfaces of said toric region is biconvex(paragraph 93, additionally, see US 2006/0116763 cited in paragraph 93).
Referring to claim 54, as applied to claim 35 above, Simpson et al. discloses wherein said virtual aperture comprises a profile that is symmetric in an azimuthal direction (the embodiment of Figs. 6A-6B is capable of having a symmetric profile in an azimuthal direction; see virtual aperture regions 66A-66B).
Referring to claim 58, Simpson et al. discloses wherein said virtual aperture is shaped to improve light scattering across said retina (abstract, paragraph 13).
Referring to claim 60, as applied to claim 59 above, the embodiment of Fig. 6A-6B lacks a detailed description of the anterior optic surface comprising at least one toric region.
 The embodiment of Fig. 11, discloses IOL 94 in the same filed of endeavor that uses an aspheric or toric surface in the lens to provide a particular power to the lens (paragraph 93-94). 
It would have been obvious to a person of ordinary skill in the art to modify the optic surface of the embodiment of 6A-6B to comprise a toric lens as taught in Fig. 11 as it would only take routine skill in the art to combine the features of the two embodiments to provide the lens with the optical power that a patient would need. 

Allowable Subject Matter
Claims 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious wherein said profile of said virtual aperture comprises at least one of a planar profile, a negative power profile, a ramp base shape, or a high-power curve profile.
 Claims 56-57 are dependent upon claim 55. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774